Long, J.
This is an appeal on law and fact from the Court of Common Pleas of Hamilton County, Ohio. The action was to enjoin the collection of a sidewalk assessment. The chief objection to the assessment is that the City replaced the entire sidewalk when only a portion of it was in disrepair.
The evidence discloses that at least 25% of the block had holes and cracks and were in a bad state of repair; this was the portion of the walk nearest the curb. The balance of the sidewalk, that is, the part nearest the building, contained blocks that were uneven, containing cracks; some of the blocks were raised as much as one inch above the level of the other blocks; the coal-holes were in disrepair and had been ordered by the sidewalk inspector to be repaired or removed; that the original construction of the sidewalk was structurally unsound and *450weak; and finally that tbe necessary cross-slope of tbe old walk would not fit in with the new grade of the street.
We find no abuse of discretion by the City of Cincinnati in ordering the new sidewalk. We agree with the judgment of the Court of Common Pleas.
A decree similar to that entered in the trial court will be entered in this Court.
Matthews, P. J., and O’Connell, J., concur.